Citation Nr: 1043308	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
Service in the Republic of Vietnam is indicated by the evidence 
of record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In January 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

In October 2009 and March 2010, the Board remanded the Veteran's 
claim for additional development.  A supplemental statement of 
the case was issued in September 2010 by the VA Appeals 
Management Center (AMC) which continued the initial 20 percent 
disability rating assigned to the Veteran's diabetes.  The case 
is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

Pursuant to the Board's March 2010 remand, the Veteran was 
afforded a VA examination on March 29, 2010.  In the examination 
report, the VA examiner indicated that the Veteran was 
hospitalized at the Northwestern Community Hospital in January 
2009 due to an episode of ketoacidosis or a hypoglycemic 
reaction.  Currently, the most recent treatment records from this 
facility contained in the claims folder are from December 2008.  
Therefore, on Remand, VA should attempt to obtain and associate 
the medical records surrounding the Veteran's recent 
hospitalization with his claims folder.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

During the March 2010 VA examination report, the Veteran 
indicated that he has reduced the number of hours he works due to 
fatigue.  While the VA examiner stated that the Veteran's 
diabetes "does not [affect] his ability to perform daily 
activities" he subsequently stated that the Veteran's activities 
are restricted as a result of his diabetes.  As a result, the 
examiner's conclusion appears to be based on the Veteran's self-
report of medical history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]. 

Under Diagnostic Code 7913 [diabetes mellitus], the medical 
evidence must demonstrate that the Veteran's "diabetes requires 
that he avoid 'strenuous occupational and recreational 
activities.'" See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).  While the examiner has indicated that the Veteran's 
activities are restricted, he did not indicate whether the 
Veteran's disability requires that he avoid strenuous 
occupational and recreational activities.  The examiner has not 
provided any reasons or basis, other than the Veteran's 
statements, as to why his service-connected diabetes mellitus 
requires restriction of his activities.  See Hernandez- Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."]  The Court has held that "medical evidence" is 
required to establish that a veteran's diabetes requires 
regulation of activities.  See Camacho, supra. 



Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his diabetes mellitus.  
Any records so identified and obtained should 
be associated with the Veteran's VA claims 
folder.  

2.  VBA should attempt to obtain records of 
hospitalization treatment of the Veteran in 
January 2009 from the Northwestern Community 
Hospital.  All efforts to obtain such records 
should be documented in the claims folder.

3.  Thereafter, the Veteran's claims folders 
should be forwarded to the March 2010 VA 
examiner with a request that the examiner 
clarify whether the Veteran's diabetes 
mellitus requires the Veteran to avoid 
strenuous occupational and recreational 
activities.  A rationale must be provided for 
the opinion.  If the March 2010 VA examiner 
is unavailable, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected diabetes 
mellitus. The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination. Any 
testing deemed necessary should be performed. 
As part of the evaluation, the examiner is 
requested to indicate whether the Veteran's 
diabetes mellitus requires regulation of 
activities by avoidance of strenuous 
occupational and recreational activities.  A 
complete rationale for the opinion expressed 
must be provided.

4. The Veteran's claim for entitlement to an 
initial disability rating in excess of 20 
percent for service-connected diabetes 
mellitus should then be readjudicated in 
light of all of the evidence of record. 
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

